Citation Nr: 0325774	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  99-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 1997 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was initially denied by a 
rating decision in July 1983.  He did not appeal that 
determination, which became final.  See 38 U.S.C.A. § 7105 
(West 2002).  A decision of the Board in September 2000 found 
that new and material evidence had been received to reopen 
the claim and remanded the case to the RO for further 
development of the evidence.  A decision of the Board dated 
June 20, 2002, denied the veteran's claim for service 
connection for an acquired psychiatric disorder on the 
merits.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims, which, 
upon a joint motion by the Secretary of Veterans Affairs and 
the veteran-appellant, vacated the Board's June 20, 2002, 
decision and remanded the matter to the Board for further 
proceedings, to include compliance with the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000.

On July 20, 2000, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.   

REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

The joint motion by the parties before the Court stated that 
VA has not fulfilled the duty to notify the appellant 
pursuant to the VCAA.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and that the 
claimant has "not less than 30 days to respond to the 
notice" is invalid because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  As matters stand, the record has a procedural 
defect in the notice required under the VCAA which may no 
longer be cured by the Board.  Accordingly, the Board must 
remand this case in order to satisfy VA's duty to notify the 
appellant.

Under the circumstances, this case is REMANDED for the 
following:

1.	The appellant should be notified, 
pursuant to the VCAA, of any 
information, and any medical or lay 
evidence not previously provided to 
VA, which is necessary to substantiate 
his reopened claim on appeal and 
whether VA or the claimant is expected 
to obtain such evidence.
2.	The appellant should be allowed the 
period of time provided by law for a 
response.    

Following completion of these actions, the evidence should be 
reviewed and a determination made as to whether the veteran's 
claim may now be granted.  If the decision remains adverse to 
the veteran, he and his representative should be provided 
with an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
afford the appellant due process of law and to comply with 
the duty to notify provisions of the VCAA.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  No action is required of the appellant until 
he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


